Case 2:19-cv-02878-SHM-dkv Document 15 Filed 05/09/20 Page 1 of 3         PageID 70



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                       )
 LAURA IBITOYE,                        )
                                       )
      Plaintiff,                       )
                                       )     No. 19-cv-2878
 v.                                    )
                                       )
 CREST CORE PROPERTY                   )
 MANAGEMENT, LLC,                      )
                                       )
      Defendant.                       )
                                       )
                                       )
                                       )

                                     ORDER



      Before the Court is the Magistrate Judge’s Order Denying

Plaintiff’s Motion to Compel and Report and Recommendation on

Defendant’s    Motion    to   Dismiss,       dated   April   17,   2020     (the

“Report”).      (ECF    No.   14.)     The    Report   recommends   granting

Defendant Crest Core Property Management LLC’s Motion to Dismiss,

(ECF No. 12).     (ECF No. 14 at 2, 12.)             The Report advised the

parties that any objections must be filed within 14 days of

service.     (Id. at 12.)     No objections have been filed.

      Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.           See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,
Case 2:19-cv-02878-SHM-dkv Document 15 Filed 05/09/20 Page 2 of 3         PageID 71



490 U.S. 858, 869–70 (1989)); see also Baker v. Peterson, 67 F.

App’x 308, 310 (6th Cir. 2003).                A district court has the

authority to “designate a magistrate judge to conduct hearings,

including evidentiary hearings, and to submit to a judge of the

court proposed findings of fact and recommendations for the

disposition, by a judge of the court, of any motion.”                28 U.S.C.

§ 636(b)(1)(B).

       The district court has appellate jurisdiction over any

decisions the magistrate judge issues pursuant to a referral.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.               “The district judge

must   determine   de    novo   any   part    of   the   magistrate      judge’s

disposition that has been properly objected to.”                 Fed. R. Civ.

P. 72(b)(3); 28 U.S.C. § 636(b)(1).             The district court is not

required to review -- under a de novo or any other standard --

“any issue that is not the subject of an objection.”                  Thomas v

Arn, 474 U.S. 140, 149 (1985).             The district court should adopt

the findings and rulings of the Magistrate Judge to which no

specific objection is filed.          Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981).

       Neither party has objected to the Report.               The deadline to

do so under Local Rule 72.1 has passed.                  See also 28 U.S.C.

§ 636(b)(1).       The    Court   has       reviewed     the   Report.       Its

recommendation is warranted.          See Arn, 474 U.S. at 150-51.



                                       2
Case 2:19-cv-02878-SHM-dkv Document 15 Filed 05/09/20 Page 3 of 3   PageID 72



      The Report is ADOPTED.       Defendant’s Motion to Dismiss is

GRANTED.



So ordered this 8th day of May, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    3
